Citation Nr: 9927724	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  98-13 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from February 1941 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  That rating decision denied the 
appellant's claim of entitlement to individual 
unemployability due to service-connected disabilities.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  The veteran is service-connected for the following 
disorders:  (1) herniated nucleus pulposus with residual left 
foot drop, rated as 60 percent disabling from March 1997; and 
(2) bursitis of right elbow, rated as 10 percent disabling 
from March 1997; his combined disability rating is 60 
percent.

3.  The veteran completed four years of college; he worked 
for the same company from 1956, until his retirement in 
August 1981, at which time he was an administrative 
assistant.

4.  The evidence of record does not reflect that the veteran 
is unable to secure and follow a substantially gainful 
occupation by reason of his service-connected disabilities.


CONCLUSION OF LAW

The veteran's service-connected disabilities do not render 
him individually unemployable for the purpose of entitlement 
to a total disability rating. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 and Part 4 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In December 1997, the veteran filed a claim seeking 
entitlement to individual unemployability due to service-
connected disabilities.  At that time, the veteran was 
service-connected for the following conditions: (1) herniated 
nucleus pulposus with residual left foot drop, rated as 60 
percent disabling from March 1997; and (2) bursitis of right 
elbow, rated as 10 percent disabling from March 1997.

In November 1997, the veteran submitted a statement in 
support of his claim.  In his statement, the veteran 
indicated that his service-connected back disorder is 
manifested by "constant discomfort in my lower back with 
periods of severe 'stabbing' or 'burning' pain."  The 
veteran also noted that his back pain radiates down the back 
of his legs and that he has left foot drop.  

In January 1998, the veteran submitted an application for 
increased compensation based on unemployability, VA Form 21-
8940.  On his application form, the veteran indicated that he 
was employed as an administrative assistant by the 
Westinghouse Hanford Company from 1970 to 1981.  The report 
indicated that he retired from this position in August 1981.  
The report also noted that the veteran had completed four 
years of college.  

In February 1998, a work history report, VA Form 21-4192, was 
received from the veteran's former employer.  The report 
indicated that the veteran retired from a staff assistant 
position in July 1981.  The report also noted that the 
veteran had been employed in this position from August 1956 
to July 1981.

Private medical treatment reports, dated August 1993 through 
October 1997, were submitted by J. Boling, M.D., B. Holcomb, 
D.P.M. and Lanier Physical Therapy.  A review of these 
medical records revealed treatment for a variety of 
conditions, including recurrent arthritic gout and high blood 
pressure.  Medical treatment reports, dated September 1995 
through October 1995, revealed physical therapy treatment for 
arthritis of the left wrist.  A treatment summary report, 
dated September 1996, noted the veteran's complaint of "a 
long history of gouty arthritis in his feet."  The report 
also noted that "[h]e has a mild foot drop on the left due 
to a war injury and an upper motor neuron lesion."  Physical 
examination revealed severe hallux valgus, bilaterally.  The 
report also stated:

Muscle testing showed all groups 5/5 with 
the exception of dorsiflexion on the left 
which was 3/5 with absence of the 
anterior tibial muscle group and 
recruitment of the more lateral muscle 
group, specifically the extensor 
digitorum longus.  Radiographic 
exam[ination] revealed severe hallux 
abductovalgus, juxta-articular erosions 
around the first metatarsophalangeal 
joint right side greater than left.  The 
remainder of the lower extremity 
exam[ination] was within normal limits.

The report concluded with impressions of gouty arthritis, 
hallux valgus and onychomycotic nails.  

In August 1997, a VA general physical examination was 
conducted.  The report of this examination noted the 
veteran's complaints of a herniated disk in the lower back, 
elbow disorders and arthritis of the knees, feet and hands.  
The report also noted:

He reportedly has not seen any physician 
for his lower back problem since 1988.  
The veteran complains of lower back pain, 
grinding, intermittent stabbing pain, 
that is worse in the morning.  The level 
of pain is a 4/10 (on a scale of 0 to 10, 
0 being no pain and 10 being the worse 
pain).  The worse the pain is 8 to 9/10.  
("I'm on crutches.  Hit me about three 
to four times a month and lasts no more 
than 15 minutes, the most.")  His 
symptoms have been getting worse lately. 

He also complained of left foot drop.  In discussing his 
right elbow complaints, the report noted:

He complains that he is unable to extend 
his right elbow all the way, but he is 
able to carry out any and all activities 
with his right hand and elbow.  The 
veteran reports that he was awarded some 
20 percent on his right elbow, but he 
turned it down himself, because he had 
full use of the right elbow at that time 
and since then. 

Physical examination revealed that the veteran was 
right-handed and morbidly obese. The report noted 
that his gait and posture were normal and that he 
was observed to be easily out of breath due to 
"his massive obesity, as well as arthritis and 
difficulty maneuvering himself."  Examination of 
the lumbar spine revealed:

There is no kyphoscoliosis, deformity or 
scar.  Straight leg raising is 70 degrees 
bilaterally.  Flexion of the lumbosacral 
spine is 80 degrees.  Extension and 
lateral rotation are 10 degrees and 15 
degrees respectively.

X-ray examination of the lumbar spine revealed an impression 
of extensive degenerative joint disease.  Examination of the 
veteran's right elbow revealed:

The veteran does have a 4.5 cm, somewhat 
hard nodule that is freely movable, 
subcutaneous, and free from the bone, but 
attached to the skin.  It [is] nontender.  
It is present on the posterior aspect of 
the elbow.  The veteran keeps his elbow 
in about 30 degrees of flexion and is 
unable to extend it fully.  In short, he 
has a 30-degree extension deformity.  
Flexion is intact.  Internal and external 
rotation are intact as well.  Otherwise 
there is no swelling, deformity or scar 
over the right elbow.

Physical examination of the feet revealed that the veteran 
has left foot drop.  The report also noted that he "is able 
to stand on his toes without any pain or discomfort," and 
that he "is able to stand on the right heel without any pain 
or discomfort."  The report concluded with diagnoses of: (1) 
lower back pain syndrome with limited range of motion, mainly 
secondary to age and obesity.  This is most likely secondary 
to osteoarthritic changes; (2) left foot drop; (3) bursitis 
of left elbow, none found; (4) bursitis, right elbow, with 
limited range of motion; and (5) arthritis, "more obvious on 
the hands and feet.  The knees are stable, and the problem is 
more likely secondary to obesity than the arthritis itself."

II.  Analysis

The veteran has requested entitlement to a total disability 
rating for compensation purposes based upon individual 
unemployability due to service-connected disabilities.  The 
veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a)(West 1991). That is, he has presented a 
claim which is plausible. All relevant facts have been 
properly developed and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).

Review of the appellant's claims requires the Board to 
provide a written statement of the reasons or bases for its 
findings and conclusions on material issues of fact and law.  
38 U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the Court.  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
Furthermore, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed. Cir. 1997) and cases cited therein.  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

The requirements for an award of a total rating based on 
individual unemployability are set forth under section 4.16 
of VA regulations.  38 C.F.R. § 4.16 (1998).  Section 4.16(a) 
provides in pertinent part,

Total disability ratings for compensation 
may be assigned, where  the schedular 
rating is less than total, when the 
disabled person is, in the judgment of 
the rating agency, unable to secure or 
follow a substantially gainful occupation 
as a result of service-connected  
disabilities:  Provided that, if there is 
only one such disability, this disability 
shall be ratable at 60 percent or more, 
and that, if there are two or more 
disabilities, there shall be at least one 
disability  ratable at 40 percent or 
more, and sufficient additional 
disability to bring the combined rating 
to 70 percent or more. . . .

38 C.F.R. § 4.16(a) (1998).

Section 4.16(b) provides, 

It is the established policy of the 
Department of Veterans Affairs that all 
veterans who are unable to secure and 
follow a substantially gainful occupation 
by reason of service-connected 
disabilities shall be rated totally 
disabled.  Therefore, rating boards 
should submit to the Director, 
Compensation and Pension Service, for 
extra-schedular consideration all cases 
of veterans who are unemployable by 
reason of service-connected disabilities, 
but who fail to meet the  percentage 
standards set forth in paragraph (a) of 
this section. . . .

38 C.F.R. § 4.16(b) (1998).  

In this case, the veteran is service-connected for the 
following disorders: (1) herniated nucleus pulposus with 
residual left foot drop, rated as 60 percent disabling from 
March 1997; and (2) bursitis of right elbow, rated as 10 
percent disabling from March 1997.  Accordingly, the veteran 
meets the schedule criteria pursuant to 38 C.F.R. § 4.16(a).  

The Court has stated on many occasions that it is the Board's 
responsibility to make findings based on the evidence of 
record and not to supply missing facts. In the case of a 
claim for a total rating based on unemployability, the Board 
may not reject the claim without producing evidence, as 
distinguished from mere conjecture, that the veteran can 
perform work that would produce sufficient income to be other 
than marginal. See Friscia v. Brown, 7 Vet. App. 294 (1994), 
citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

Furthermore, the Court has stated that VA must determine if 
there are circumstances, apart from nonservice-connected 
conditions and advancing age, that would justify a total 
disability rating based on unemployability by placing the 
veteran in a different position than other veterans with the 
same combined disability evaluation. See Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).

The record on appeal reflects that the veteran has not been 
employed on a full time basis since approximately July 1981, 
at which time he was employed as an administrative assistant 
for the Westinghouse Hanford Company.  The veteran has also 
completed four years of college.  

The Board observes that the evidence in this case does not 
show that the veteran is unemployable by reason of service-
connected disabilities alone.  The report of his VA general 
physical examination, performed in August 1997, noted that 
the veteran's service-connected herniated nucleus pulposus 
with residual left foot drop is manifested by no 
kyphoscoliosis, deformity or scar.  The left foot drop has 
been described as mild.  Range of motion testing of the back 
revealed flexion to 80 degrees, extension to 10 degrees and 
lateral rotation to 15 degrees, bilaterally.  Although the 
report found left foot drop to be present, the report noted 
that the veteran "is able to stand on his toes without any 
pain or discomfort."  The report also noted that his gait 
and posture were normal and that he "is able to stand on his 
right heel without pain or discomfort."  The veteran's 
service-connected right elbow showed no swelling or 
deformity.  Range of motion testing revealed a 30-degree 
extension deformity in the right elbow.  The report also 
noted that his right elbow's flexion, internal and external 
rotation were intact, that "he is able to carry out any and 
all activities with his right hand and elbow," and that 
"[h]e has not seen any physicians since 1942 for his right 
elbow."  

The RO decided in a July 1998 rating decision that the 
evidence of record did not show that the veteran was unable 
to secure and follow a substantially gainful occupation by 
reason of his service-connected disabilities as required by 
section 4.16(b) for referral for extraschedular consideration 
by the Director of VA's Compensation and Pension Service.  
The veteran was apprised of this decision by having been 
given a copy of the rating decision itself and also in a July 
1998 statement of the case.  The Board has considered the 
RO's judgment regarding referral for extraschedular 
consideration and agrees with it.  Bagwell v. Brown, 9 Vet. 
App. 337 (1997) (Board may consider whether referral to VA 
officials who are specifically vested with the authority to 
grant extraschedular ratings is warranted and may affirm an 
RO's conclusion that a claim does not meet the criteria for 
submission to those officials); see Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The veteran was employed from 1956 until he 
retired in 1981.  The evidence does not show that the rating 
schedule is inadequate to rate the service connected 
disabilities due to frequent medical treatment or 
hospitalization for these disorders.  Accordingly, 
entitlement to a total disability evaluation based on 
individual unemployability is not warranted.


ORDER

A total rating for compensation purposes based on individual 
unemployability is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

